Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated October 27, 2021 has been carefully considered, but is non-persuasive. With regard to the objections to the specification as containing informalities, it is respectfully noted that Applicant inadvertently did not address these objections. The claims have been amended to overcome the rejections under 35 U.S.C. 112(b) as set forth in the first Office Action. Correction of these matters is noted with appreciation.

Applicant has argued with regard to Sivanantham 2014/0064971 that “It is readily appreciated that the stiffener plate 104 is provided in the form of a mounting flange 124 with an integrally formed web 126. The flange bolts onto the blade flange 112 via bolts 114. Thus, even if one considers the web 126 as the claimed “strip plate”, the web 126 is not separately attached to the ring 124 via a releasable attaching mechanism, but is formed integrally with the ring 124.”

Respectively, these arguments are non-persuasive. Sivanantham discloses a hub assembly 100 for a rotor 16 of a wind turbine 10, the hub assembly comprising: a hub 102 comprising a plurality of unnumbered openings to connect rotor blades 20; a pitch bearing 106 configured at each of the openings; a pitch carrier 104 positioned between the hub and the pitch bearing at each of the openings and configured to support a pitch system 146 for adjusting a blade pitch, wherein the pitch carrier comprises a strip plate 126 with opposite end portions arranged extending between opposite regions of a perimeter of the opening; and a mounting structure 114 
Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
On page 6, line 15, “Figure 5” should be changed to -- Figure 8 --.
On page 9, line 9, “21” should be changed to -- 22 --.
On page 9, the second to last line, “211” should be changed to -- 21 --.
The abstract of the disclosure is objected to because in the last line, “[Figure 5]” should be deleted. Correction is required. See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
Amended claim 16, the last three lines, which recite the mounting structure comprising a releasable attachment configuration such that the strip plate is removable from the hub or from a ring mounted to the hub, have no antecedent basis in the specification.
It is suggested that the specification be amended to state the above features, in order to overcome the objection to the specification as failing to provide proper antecedent basis for the claimed subject matter.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A pitch system for adjusting a blade pitch in claim 16; 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure of a pitch system for adjusting a blade pitch recited in claim 16, is element 4 in the form pinion of the pitch drive 41 that meshes with an annular gear 42 (page 6, paragraph 2 of the specification); 
The corresponding structure of a mounting structure for assembling the strip plate with the hub, the mounting structure comprising a releasable attachment configuration such that the strip plate is removable from the hub or from a ring mounted to the hub recited in claim 16, is supporting rims or supporting protrusions, or a ring to be attached to the hub, or one or more supporting rims 13 (page 6, the second to last and the last paragraph which bridges onto page 7 of the specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 19 is objected to because of the following informalities: Appropriate correction is required.
In claim 19, line 4, -- is -- should be inserted before “supported”, in order to be grammatically correct.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20, 22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 16, lines 7-8, which recite “a strip plate with end portion extending between opposite regions of a perimeter of the opening”, are inaccurate. The strip plate 21 must have end portions 211, and not a single end portion as claim 16 recites, to extend between the  between opposite regions of a perimeter of the opening 12.
In claim 17, line 4, “the end portions” lacks antecedent basis for there being plural end portions of the strip plate.
In claim 22, line 3, “a ring” is a double recitation of the ring recited in the last line of claim 16, causing ambiguity.

In claim 22, lines 4 and 5; claim 24, line 2; claim 25, line 1; and claim 26, line 2, “the ring” is unclear if this refers to the ring recited in claim 16, or the ring recited in claim 22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 22, 24, and 26, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivanantham 2014/0064971.
Disclosed is a hub assembly 100 for a rotor 16 of a wind turbine 10, the hub assembly comprising: a hub 102 comprising a plurality of unnumbered openings to connect rotor blades 20; a pitch bearing 106 configured at each of the openings; a pitch carrier 104 positioned between the hub and the pitch bearing at each of the openings and configured to support a pitch system 146 for adjusting a blade pitch, wherein the pitch carrier comprises a strip plate 126 with opposite end portions arranged extending between opposite regions of a perimeter of the 
The mounting structure comprises a ring 124 arranged at the perimeter of the opening, the end portions of the strip plate attached to and extending from one point of the ring to another diametrically opposite point of the ring (claim 22).
	An overall width of the pitch carrier corresponds to a width of the ring (claim 24).
The strip plate is provided between the hub and the ring (claim 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-20 and 25, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over by Sivanantham 2014/0064971 in view of Bitsch 2014/0219804.
Sivanantham discloses a hub assembly substantially as claimed as set forth above, wherein the mounting structure 124 comprises a supporting rim formed integrally with the hub at each of the regions of the perimeter of the opening and extending inwardly from the perimeter of the opening, wherein the end portions of the strip plate are attached to the supporting rim (claim 17).
The pitch carrier is positioned between the supporting rim and the pitch bearing (claim 18).
The hub comprises a mounting flange 112 about each of the openings, the mounting flange extending outwardly towards the pitch bearing and the pitch bearing is supported by the mounting flange (claim 19),
The mounting structure comprising the ring 112 (claim 25).

However, Sivanantham does not disclose that the supporting rim is a ring segment (claims 17 and 18), does not disclose that that the mounting flange is plural mounting flanges (claim 19), does not disclose that the mounting structure comprises two of the supporting rim segments disposed opposite to each other (claim 20), and does not disclose that the ring has a pair of recesses in which the end portions of the strip plate are seated (claim 25).

Bitsch show a wind turbine having a hub 1, the hub having mounting supporting rims 5 in the form of ring segments, which are also plural mounting flanges 5 about unnumbered annular 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the hub assembly of Sivanantham such that the supporting rim is a ring segment, such that the mounting flange is plural mounting flanges, such  that the mounting structure comprises two of the supporting rim segments disposed opposite to each other, and such that the ring has a pair of recesses in which the end portions of the strip plate are seated, as taught by Bitsch, for the purpose of providing a wind turbine hub that is easy to handle and transport, even if the size of the hub is very large, by virtue of the segmented arrangement.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/Christopher Verdier/Primary Examiner, Art Unit 3745